           Case 2:18-cv-01717-RFB-PAL Document 38 Filed 03/27/19 Page 1 of 3


1    AARON D. FORD
      Attorney General
2    D. RANDALL GILMER, Bar No. 14001
      Chief Deputy Attorney General
3    DOUGLAS R. RANDS, Bar No. 3572
      Senior Deputy Attorney General
4    Office of the Attorney General
     555 E. Washington Ave., Ste. 3900
5    Las Vegas, NV 89101
     Tel: (702) 486-3427
6    Fax: (702) 486-3773
     drgilmer@ag.nv.gov
7    drands@ag.nv.gov
8    Attorneys for Defendants
     Governor Brian Sandoval, Adam Paul Laxalt,
9    Barbara K. Cegavske, the State of Nevada,
     and the State of Nevada Board of Examiners
10

11                           UNITED STATES DISTRICT COURT
12                                    DISTRICT OF NEVADA
13   DUKE THOMAS NGUYEN,                             Case No. 2:18-cv-01717-RFB-PAL
14                      Plaintiff,
                                                    STIPULATION AND ORDER
15   vs.                                            TO STAY DISCOVERY PENDING
                                                    THIS COURT’S DECISION ON
16   CLARK COUNTY DISTRICT                          THE STATE DEFENDANTS’
     ATTORNEY’S OFFICE, et al.,                     PENDING MOTION
17                                                  TO DISMISS (ECF No. 36)
                        Defendants.
18

19         It is hereby stipulated between Plaintiff, Duke Thomas Nguyen, by and through
20   counsel, The Galliher Law Firm, Jeffrey L. Galliher, Esq., Keith E. Galliher, Esq. and
21   George J. Kunz, P.C., Esq., Attorneys for the Plaintiff, and Defendants, Brian Sandoval,
22   Adam Paul Laxalt, Barbara K. Cegavske, the State of Nevada and the State of Nevada
23   Board of Examiners (State Defendants), by and through counsel, Aaron D. Ford, Attorney
24   General of the State of Nevada, D. Randall Gilmer, Chief Deputy Attorney General, and
25   Douglas R. Rands, Senior Deputy Attorney General (collectively referred to as “the
26   Parties”), pursuant to Federal Rule of Civil Procedure 29 and Local Rule 26-1, to stay
27   discovery in this matter pending a decision on the Defendants’ Motion to Dismiss.
28



30                                          Page 1 of 3
           Case 2:18-cv-01717-RFB-PAL Document 38 Filed 03/27/19 Page 2 of 3


1          This Stipulation to stay is being provided to the Court due to this Court’s order dated
2    March 11, 2019 which requires Plaintiff to comply with LR 26-1 within 30 days after the
3    first defendant answers or otherwise appears. On March 19, 2019 the State Defendants,
4    in lieu of answering, filed a Motion to Dismiss pursuant to FED. R. CIV. P. 12(b)(6).1 See
5    ECF No. 36. In addition to various other legal reasons for seeking dismissal, the State
6    Defendants seek dismissal based on Eleventh Amendment immunity as well as under the
7    doctrine of qualified immunity.
8          Federal Rule of Civil Procedure 26(c)(1) “authorizes the court to stay discovery.”
9    Rosenstein v. Clark County School Dist., 2014 WL 2835074 at *2 (D. Nev. June 23, 2014).
10   “Common situations in which a court may determine that staying discovery pending a
11   ruling on a dispositive motion occur when dispositive motions raise issues of jurisdiction,
12   venue, or immunity.” Tradebay, LLC v. eBay, Inc., 278 F.R.D. 597, 601 (D. Nev. 2011); see
13   also Mitchell v. Forsyth,472 U.S. 511, 526-27 (1985); Harlow v Fitzgerald, 547 U.S. 800,
14   819 (1982); Dunn v. Castro, 621 F. 3d 1196, (9th Cir. 2010) (noting the importance of
15   deciding immunity issues as soon as possible so that governmental entities and employees
16   may “avoid the burdens of ‘such pretrial matters as discovery’” when possible). Wherefore,
17   given the pending Motion to Dismiss raising issues of immunity, the Parties respectfully
18   state that a stay of discovery pending this Court’s decision on the Motion to Dismiss is
19   warranted. Accordingly, based on the mutual agreement of the Parties as reflected in this
20   Stipulation, the Parties respectfully request discovery be stayed pending the Court’s
21   decision on the Motion to Dismiss.
22         Respectfully agreed and stipulated to by the Parties on March 27, 2019:
23      AARON D. FORD                                  THE GALLIHER LAW FIRM
        Attorney General
24
     By: /s/ D. Randall Gilmer                     By: /s/ Jeffrey L. Galliher (with permission)
25       D. RANDALL GILMER                            JEFFREY L. GALLIHER, ESQ.
         Chief Deputy Attorney General                KEITH L. GALLIHER, ESQ.
26       DOUGLAS R. RANDS                             GEORGE J. KUNZ, ESQ.
         Senior Deputy Attorney General               Attorneys for Plaintiff
27       Attorneys for the State Defendants
28
           1   Defendant PTS has yet to file an answer or otherwise appear.

30                                            Page 2 of 3
          Case 2:18-cv-01717-RFB-PAL Document 38 Filed 03/27/19 Page 3 of 3


1                ORDER GRANTING STIPULATION TO STAY DISCOVERY
2          Wherefore, the Parties having stipulated to stay discovery pending this Court’s

3    ruling on the State Defendants Motion to Dismiss, it is hereby ordered that the Parties’

4    Stipulation to stay discovery is GRANTED.

5          IT IS FURTHER ORDERED that the parties shall have 30 days from decision of

6    the pending motion to dismiss in which to meet and confer and submit a proposed

7    discovery plan and scheduling order in the event any claim survives.

8

9          IT IS SO ORDERED.

10         DATED this 28th day of March, 2019.

11

12

13                                         UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


30                                          Page 3 of 3
